Citation Nr: 1644057	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-29 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an eye disability.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from July 1996 to January 2013.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In denying the Veteran's claim, the RO determined that service connection for myopia with astigmatism was not warranted because the Veteran underwent [photorefractive keratectomy] Lasik surgery "which is considered to be a cosmetic elective procedure [and] the floaters you are now experiencing are known residuals following [photorefractive keratectomy] surgery."

In an August 2013 notice of disagreement and August 2014 substantive appeal, the Veteran insists that he has never had photorefractive keratectomy Lasik surgery.  Rather, he contends that his current eye disabilities are the result of surgery he underwent during service to have foreign debris removed from his eye.

A July 2009 service treatment record indicates complaints of foreign debris in his eye after riding a motorcycle a few days earlier.  Subsequent records show that a corneal foreign body was removed utilizing a slit lamp.  Thereafter, an August 2012 service treatment record shows the Veteran reported a "long time" history of floaters.  Service treatment records also reveal diagnoses of refractive error of the eye, astigmatism and myopia.

At a May 2013 VA contract examination, the Veteran reported that symptoms including floaters began in 2009 when something stuck in his right eye.  He added that the floaters had worsened since that time.  The examiner diagnosed the Veteran with bilateral vitreous floaters and right eye corneal opacity.  In the remarks section of the examination, the examiner reiterated the current diagnoses but did not provide an opinion as to etiology.

While myopia, refractive error of the eye, and astigmatism are not considered to be diseases or injuries within the meaning of applicable legislation, see 38 C.F.R. § 3.303(c) (2015), acquired or traumatic eye pathology may be service connected.  Accordingly, an addendum is needed for the examiner to provide an etiological opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file in electronic records and a copy of this remand to the examiner who prepared the May 2013 VA examination or, if that examiner is unavailable, to another suitably qualified VA examiner.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current eye disability is related to service, to include the foreign debris removed in service in 2009 as noted in the remand.  If acquired or traumatic eye pathology is found, that should be specifically set forth.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.  The examiner is also advised that refractive error of the eye is not a disease or injury under VA law and regulations.  Again, acquired or traumatic eye disorders should be set out if present.

2. After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




